Citation Nr: 1530303	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a peripheral nerve disorder, claimed as "shaking."

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter is on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

This appeal was remanded by the Board in October 2011 and September 2014 for further development and is now ready for disposition.

An appeal on the issue of whether the Veteran's acquired psychiatric disorder was permanent and static in nature was also perfected by the Veteran.  However, in a November 2014 decision, the RO determined that the disability was static in nature.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

In a January 2015 letter, the Veteran requested that his claims for a peripheral nerve disorder and headaches be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a peripheral nerve disorder, claimed as "shaking," have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).
2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, in a January 2015 letter, the Veteran requested that his claims on appeal be withdrawn.  The Veteran's representative submitted a letter in July 2015 reaffirming this request.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


ORDER

The issue of entitlement to service connection for a peripheral nerve disorder, claimed as "shaking," is dismissed without prejudice.

The issue of entitlement to service connection for headaches is dismissed without prejudice.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


